PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/181,838
Filing Date: 17 Feb 2014
Appellant(s): Cheung et al.



__________________
Bethany R. Salpietra (Reg. No. 73,408)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues: 
A. The Examiner does not establish a prima facie case that the claims are directed to non-statutory subject matter.
The Examiner asserts that the claims recite “a fundamental economic practice which is a ‘methods of organizing human activity.’” Office Action at 8-9. To substantiate this assertion, the Examiner parrots language recited in the independent claims and concludes— without providing any explanation—that such claims recite an abstract idea (emphasis added):

Examiner Answer:
Claims 23-25, 28-32, 35-38 & 41 recite a system, method and computer product comprising 
receive, from a purchaser, order data indicative of a request for a benefits contract and a payment corresponding to the benefits contract, 
process the payment 
receive, from the purchaser, order data indicative of a purchase of a plurality of benefits units associated with a plurality of benefits according to provisions of the benefits contract, wherein each benefits unit is discretionarily exercisable towards at least one of the plurality of benefits, and wherein the plurality of benefits comprises: one or more from the first group consisting of: a plurality of income payments; and a withdrawal benefit; and one or more from the second group consisting of: a disability insurance; a long-term care insurance; a prescription drug coverage; a health care coverage; and
receive transaction data representing an election to exercise a specified number of benefits units towards a specified one of the plurality of benefits;
update the account data to reflect the election by subtracting the specified number of benefits units from the number of benefits units corresponding to the plurality of purchased benefits units;
generate status information identifying a coverage period provided at least in part by exercise of the specified number of benefits towards the specified one of the plurality of benefits;
in response to a triggering event, identify a remaining number of benefits units based on the updated account data;
automatically exercise the remaining number of benefits units to utilize a default benefit to be transferred to a beneficiary designated by the purchaser, wherein the default benefit is a life insurance benefit;
transfer the life insurance benefit to the beneficiary; and in response to determining that the remaining number of benefits units have been exercised, delete, the account data corresponding to the account of the purchaser.

These limitations are directed to the abstract idea of managing a benefits account without significantly more. The following from the Federal Register/ Vol. 84, NO. 4/Monday, January 7, 2019/Notice explains, the Federal Circuit issued numerous decisions identifying subject matter as abstract or non-abstract in the context of specific cases, and that number has grown. In addition, similar subject matter has been described both as abstract and not abstract in different cases. The growing body of precedent has become increasingly more difficult for examiners to apply in a predictable manner, and concerns have been raised that different examiners within and between technology centers may reach inconsistent results. The USPTO, therefore, aimed to clarify the analysis. In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se). Therefore, by following the 2019 Revised Patent Subject Matter Eligibility Guidance the Examiner no longer relies on specific case law to recite abstract idea but relies on the groupings identified as (a) Mathematical concepts— mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);  and (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Appellant’s claims fall into mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion.  
Appellant’s claims and specification outline steps for providing a benefits contract agreement for a plurality of benefit (i.e. insurance benefits) by using units to purchase one or more benefits (i.e. insurance benefits). This concept disclosed above and in appellant’s specification therefore teach steps to manage a benefits account which falls under certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk). For these reason appellant’s arguments are not persuasive.

Appellant’s Argument:
B. The claims are not directed to a judicial exception.
Even if the claims recite an alleged abstract idea (which Appellant makes no admission that they do), the claims are not directed to a judicial exception at least because they integrate any alleged abstract idea into a practical application. See MPEP § 2106 (discussing eligibility under Step 2A). Notably, the claims recite a particular manner of administering a benefits account which effectuates certain technical benefits. In doing so, the claims transform the nature of the claim into a patent-eligible application of the judicial exception. As will be explained in further detail below, the claims provide several improvements over conventional technology by ensuring the security of personally identifiable information and automatically disposing of data upon determining that such data no longer requires storage. These features apply any alleged abstract idea in a meaningful way such that the claims as a whole are more than a mere drafting effort designed to monopolize the alleged abstract idea.


Examiner’s Answer:
 The judicial exception is not integrated into a practical application because the additional elements of one or more memory devices; one or more processing modules; and software embodied in the one or more memory devices and configured, when executed by the one or more processing modules, to: process the payment by implementing one or more security provisions, the one or more security provisions including at least one of: a digital signature; a digital certificate; a password: or an encryption scheme, receive transaction data representing an election request to exercise a specified number of benefits units towards a specified one of the plurality of benefits and store, in the one or more memory devices, account data corresponding to an account of the purchaser, the account data representing a number of benefits units corresponding to the plurality of purchased benefits units are all recited at a high level of generality. 
Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In other words, when determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification; and if the claim itself reflects the improvement in technology. Appellant’s claims lacks improvement in the functioning of the computer itself or any other technology or technical field.  
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the one or more memory devices or processing modules do not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of one or more memory devices; one or more processing modules; and software embodied in the one or more memory devices and configured, when executed by the one or more processing modules, to: process the payment by implementing one or more security provisions, the one or more security provisions including at least one of: a digital signature; a digital certificate; a password: or an encryption scheme, receive transaction data representing an election request to exercise a specified number of benefits units towards a specified one of the plurality of benefits and store, in the one or more memory devices, account data corresponding to an account of the purchaser, the account data representing a number of benefits units corresponding to the plurality of purchased benefits units are all recited at a high level of generality amounting to receiving and transmitting information data over a network, and storing and retrieving information in memory which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Furthermore, one or more security provisions including at least one of: a digital signature; a digital certificate; a password: or an encryption scheme is well-known in the art, see Kay 2003/0065539 para. 0042: “Digital signatures are well known for use in encryption and secure communications.” Furguson, III US 2002/0173994 para. 0070: “Digital signatures are well known for use in encryption and secure communications.” Thus, the generally linking the use of the abstract idea of managing a benefits account to a technical environment (i.e. online environment) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Dependent claims 24, 25, 28, 30-32, 35, 37, 38 & 41 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KITO R ROBINSON/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 8, 2021

/Anita Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.